 278 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAunt Millie's Sauces, Inc. and Aunt Millie's Sauces tions established and utilized by Specialty BrandsDivision of Specialty Brands, Inc. and United throughout its corporatewide operations. OnFood and Commercial Workers Union, Local March 2, Aunt Millie's Sauces Division of Special-464A, United Food and Commercial Workers ty Brands, Inc., commenced operation with theInternational Union, AFL-CIO, CLC, Petition- new-and generally better-wages and benefits iner. Case 2-RC-18899 effect.November 16, 1981 In sustaining Objection 1,4the Acting RegionalDirector found that Specialty Brands had inter-DECISION ON REVIEW ANDOF fered with the free exercise of employee votingELECTICERTIFICATI ON OF RESULTS OF rights when, on February 17, 2 weeks before theelection, it announced to employees of Aunt Mil-BY MEMBERS FANNING, JENKINS AND lie's its proposed wage and benefits package as theZIMMERMAN terms under which it sought their application foremployment. The Acting Regional Director foundOn May 7, 1981,' the Acting Regional Director that Specialty Brands had failed to provide a validfor Region 2 issued his Supplemental Decision and business reason for announcing the new wage andDirection of Second Election in the above-entitled benefits package when it did and that such failureproceeding, in which he sustained Petitioner's Ob- made it "reasonable to assume that the announce-jctrons 42 and d, set asiae tne election hela on ment was timed to influence the employees in theirMarch 4, and directed a second election. Thereaf- .ter, pursuant to the National Labor Relations choice of bargaining representative." The Employ-er contends that its conduct was not objectionableBoard Rules and Regulations, Series 8, as amended, er contends that its conduct was not objectionablethe Employer filed a timely request for review in under well-establhed Board p ent, noting thatwhich it contended that a substantial question of the purpose of the wage and benefit changes an-nounced at the time of the offers of employmentlaw or policy is raised because of the absence of, orwas to bring the Aunt Millie's employees into linea departure from, officially reported Board prece- with the wages and benefits in effect at SpecialtyBy mailgram dated June 10, the National Labor Brands' facilities everywhere else; that similarBy mailgram dated June 10, the National LaborRelations Board granted the Employer's request offers were made to nonunit employees; that thefor review3and stayed a second election pending offers were in no way excessive; that the Uniondecision on review. Neither party submitted a brief mentioned at the time the offers wereon review, tthmade; and that the offers were implemented at thePursuant to the provisions of Section 3(b) of the outset of Specialty Brands' takeover as part of aNational Labor Relations Act, as amended, the Na- more general overhaul of Aunt Millie's entire busi-tional Labor Relations Board has delegated its au- ness. We find merit in the Employer's contentionsthority in this proceeding to a three-member panel. and agree that it is unreasonable to presume thatThe Board has considered the entire record in the announcement of wage and benefit changes,this case with regard to the issues under review which was clearly timed to the Employer's take-and makes the following findings: over schedule and conditioned upon acceptance ofOn January 12, Specialty Brands, Inc., agreed to the Employer's offer of employment, was intendedpurchase Aunt Millie's Sauces, Inc. On February to influence the employees in their choice of bar-13, these companies entered into a contract of sale, gaining representative.with closing set for February 27, less than a week Contrary to the Acting Regional Director, webefore the March 4 election in this proceeding. On find that there was a valid business reason for theFebruary 17, Specialty Brands advised the Aunt initial terms of employment which the EmployerMillie's employees of the pending sale, gave each selected here. Thus, the facts before us clearlyemployee a formal written offer of employment show that the Employer's announced plan to con-with Specialty Brands, and advised these employ- form wages and benefits at its Aunt Millie's facilityees that they would be given wages and benefits in with the existing arrangements at its other oper-accordance with the standards and job classifica- ations is consistent with normal business practices.This conclusion is further buttressed by the Em-'All dates are in 1981, unless otherwise stated. ployer having scheduled implementation of the2The tally of ballots showed that, of approximately 31 eligible voterst32 ballots were cast, of which 12 were for, and 16 against, Petitioner and4 ballots were challenged. The challenges were insufficient in number toaffect the results of the election. '4 Objection I alleged: "During the critical period, the employer on nu-, In granting review, the Board implicitly denied Employer's alterna- merous occasions unlawfully promised wage increases, implying that iftive request for a hearing on the Employer's purpose in making the wage the Union was voted in there would be no raise, or for the purpose ofoffer discussed below. discouraging employees from voting for Petitioner."259 NLRB No. 40 AUNT MILLIE'S SAUCES 279with its purchase time table; and, although that im- ary 17 announcement of future benefits. As weplementation occurred 2 days prior to the election, have overruled Objection 1, we have eliminatedthere is no evidence that such implementation was the basis upon which the Acting Regional Directorfor any unlawful purpose. Indeed, there was no concluded that the phrase as used here carried withmention of the Union or of the pending election at it the seed of a threat. Moreover, the Employer'sthe time the initial terms of employment were an- election bulletin correctly stated the law as to "Thenounced. Nor was there any evidence that the Em- Facts About Collective Bargaining." Accordingly,ployer was influenced in its action by the pendency we overrule Objection 3.8 As we have overruledof the question concerning representation, or that Petitioner's objections and, since Petitioner did notthe Employer acted in any way inconsistent with receive a majority of the valid votes, we shall cer-usual practices during the acquisition of Aunt Mil- tify the results of the election held on March 4.lie's. 5 Accordingly, we overrule Objection 1.In sustaining Objection 3,7 the Acting Regional CERTIFICATION OF RESULTS OFDirector considered the comments of Specialty ELECTIONBrands' executive, Bob Mech, who had describedthe collective-bargaining process and admittedly It is hereby certified that a majority of the validused the phrase "bargaining starts from scratch," in ballots have not been cast for United Food andthe general context of the above-discussed Febru- Commercial Workers Union, Local 464A, UnitedFood and Commercial Workers InternationalSee, generally, N. LR.B. v. Burns International Security Services. Inc., Union, AFL-CIO, CLC, and that said labor orga-406 U.S. 272, 294-295 (1972), where the Supreme Court held that a suc- nization is not the exclusive representative of allcessor employer is privileged, in the absence of a plan to retain all of theemployees in a represented unit, to establish the initial terms and condi- the employees in the unit herein involved, withintions of employment unilaterally. A successor employer, under no obliga- the meaning of Section 9(a) of the National Labortion to any representative of its predecessor's employees, has no lesserrights. See also Essex International, Inc., 216 NLRB 575, 576 (1975), and Relations Act, as amended.Norfollk Carolina Telephone Company, 234 NLRB 1235, 1236 (1978), for adiscussion of the legal implications of a grant of benefits during the criti- 'Cf. Taylor-Dunn Manufacturing Company, 252 NLRB 799, 800 (1980);cal period. Coach and Equipment Sales Corp., 228 NLRB 440, 440-441 (1977), in' In view of our holding herein, we find it unnecessary to consider the which the Board found "bargaining from scratch" language violative ofother issues presented in the request for review. Sec. 8(aXI) of the Act, but recognized that such statements are not un-' Objection 3 alleged: "During the critical period, the employer unlaw- lawful when other communications make it clear that any reductions infully threatened to withhold benefits for the purpose of coercing and dis- wages or benefits will occur only as a result of the normal give-and- takecouraging employees from voting for Petitioner." of negotiations